GENOVESE, J.,
concurs and assigns the following reasons.
|,Though there was probable cause to initially issue the warrant and to seize the property (cash), I agree with the majority that there was nothing in the record to support a finding of probable cause for the forfeiture, as required by the statute. The problem I have with the majority opinion is returning the money to Tina Beers, considering the fact that she denied ownership of the money and denied having knowledge of the presence of money in the vehicle. Additionally, Tina Beers signed a Disclaimer of Ownership of Currency of Property wherein she stated she was not the owner of $144,320.00; therefore, in my view, the money should not be returned to her.